Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2019

The Court of Appeals hereby passes the following order:

A19D0561. DENNIS MITCHELL BATTS v. THE STATE.

      On June 12, 2017, Dennis Mitchell Batts entered a negotiated guilty plea to
trafficking in methamphetamine, and was sentenced to 30 years to serve 15. There is
no indication that Batts filed a direct appeal from his judgment of conviction. On
September 25, 2017, Batts filed a motion to modify his sentence. The trial court
denied Batts’ motion on December 15, 2017, and on June 10, 2019, Batts filed a
“Petition for Writ of Certiorari” in the Georgia Supreme Court, which docketed the
filing as an application for discretionary appeal. However, the Georgia Supreme
Court then transferred the application here concluding that there was no basis for the
exercise of its jurisdiction because Batts had no appeal decided by this Court. We also
lack jurisdiction.
      As the Supreme Court stated in its order transferring this application, Batts is
“seeking review of his 2017 guilty plea conviction to trafficking in methamphetamine
and a subsequent order denying his motion to modify sentence.” Ordinarily, if a party
applies for discretionary review of a directly appealable order – such as an order
denying a timely motion for sentence modification – we grant the application under
OCGA § 5-6-35 (j). To fall within this general rule, however, the application must be
filed within 30 days of entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v.
State, 204 Ga. App. 582, 582 (420 SE2d 393) (1992). The requirements of OCGA §
5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Batts’s “petition” was filed 542 days after the denial of the motion to modify
his sentence. His filing is therefore untimely and is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/16/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.